COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO.
02-12-00186-CV 
 
 



Shane Gordon and Jennifer Gordon


 


APPELLANTS




 
V.
 




Darwin Neal Trahern and
  Deborah Trahern


 


APPELLEES



 
 
------------
 
FROM THE 271st District Court OF Wise COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
         
On July 11, 2012, we notified appellants that the trial court clerk responsible
for preparing the record in this appeal informed the court that payment
arrangements had not been made to pay for the clerk’s record as required by
Texas Rule of Appellate Procedure 35.3(a)(2).  See
Tex. R. App. P. 35.3(a)(2).  We stated that
we would dismiss the appeal for want of prosecution unless appellants, within
ten days, made arrangements to pay for the clerk’s record and provided this
court with proof of payment.  
         
Because appellants have not made payment arrangements for the clerk’s record,
it is the opinion of the court that the appeal should be dismissed for want of
prosecution.  Accordingly, we dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellants
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
October 11, 2012
 
 







[1]See Tex. R. App. P. 47.4.